



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Goebel, 2014 ONCA 451

DATE: 20140609

DOCKET: C56174-M43602

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Richard Goebel

Appellant

Ken J. Berger, for the appellant

Amy Alyea, for the respondent

Heard:  June 3, 2014

On appeal from the decision of Justice Ian Nordheimer of
    the Superior Court of Justice, dated October 2, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The parties agree that the appeal is moot.  The charge against the
    appellant was withdrawn a year ago and he is no longer facing any jeopardy. 
    All of the relief he seeks relates to the prosecution which is no longer
    extant.

[2]

This is not a case in which we should hear the appeal despite its
    mootness.

[3]

First, one of the issues raised here, the admissibility of the evidence
    of the experts evidence on the application, is unique to this case.  Second,
    the other issues raised, the constitutionality of s. 717, and the
    constitutionality of the manner in which the Attorney General exercised his
    discretion under s. 717, raise issues which, in our view, can be addressed in a
    live case where the charges remain before the courts and a live controversy
    exists between the parties.  These are not the kind of issues that are unamenable
    to judicial review in the normal course.

[4]

The motion to quash is allowed and the appeal is quashed.


